Exhibit 10.1

Execution Copy

August 24, 2007

Jan H. Egberts, M.D.

210 Arreton Road

Princeton, NJ 08540

 

Re:

Separation, Consulting and General Release Agreement

 

Dear Dr. Egberts:

 

This letter represents the agreement between NovaDel Pharma Inc. (“NovaDel
Pharma” or the “Company”) and Jan H. Egberts, M.D. (“you”) with respect to the
July 25, 2007 termination of your employment (the “Agreement”). The effective
date of this Agreement is July 25, 2007 (the “Effective Date”). Except as
expressly set forth herein, the Employment Agreement between the parties dated
September 26, 2005 (the “Employment Agreement”) is hereby terminated.

1.

Consulting Services, Compensation and Benefits.

(a)          Services to be Provided. Upon the terms and subject to the
conditions of this Agreement, you shall be engaged by the Company as an
independent contractor, and not as an employee, to render the services described
on Exhibit A attached hereto and made a part hereof (the “Services”), and you
hereby accept such engagement. The Services shall be performed by you from time
to time during the Term, as hereinafter defined, upon the reasonable request of
the Company in accordance with the business needs of the Company (all requests
for Services hereunder shall be upon reasonable notice (such notice to be verbal
or in writing (by U.S. Mail, facsimile or email)) except that in no event shall
you perform greater than forty (40) hours of Services per calendar month during
the Term and all such requests for Services hereunder shall be for a minimum of
four (4) hours a day. Notwithstanding the foregoing, the parties agree that
there is no minimum hour requirement for Services rendered hereunder in order
for Dr. Egberts to receive the fees described in Section 1(c) below.

(b)          Term. Beginning on the Effective Date, this Agreement, with respect
to the Services and certain other provisions herein, shall remain in effect
until July 25, 2008 (the “Term”). Upon expiration of the Term, any additional
services to be provided by you to the Company shall be by mutual agreement.

 

(c)

Compensation.

(i)           Fees. NovaDel Pharma will pay you for Services rendered and for
making yourself available to render Services at a rate of $363,000 per annum,
payable in equal bi-weekly installments during the Term. Upon the first normal
payroll date for NovaDel Pharma following execution of this Agreement, you will
receive the first payment in the pre-tax amount of $13,961.54, which will be
paid on the Company’s payroll dates. Payments shall cease when the payments made
to you total $363,000. You will be wholly responsible for the payment of taxes
and any reporting requirements for any and all payments made under this
Agreement, except that NovaDel Pharma shall make all reporting requirements to
the extent required by law or otherwise in accordance with its regular
practices. All reasonable and documented out-of-pocket expenses incurred by you
for travel other than to and from NovaDel Pharma’s headquarters in

 

--------------------------------------------------------------------------------



connection with Services performed hereunder shall be pre-approved by NovaDel
Pharma for any amounts in excess of $100.00 and shall be reimbursed upon
presentation of receipts.

(ii)          Option Acceleration and Extension. Each option previously granted
to you which is outstanding as of the Effective Date but not otherwise vested
and exercisable for all the shares subject to that option will immediately vest
and become exercisable for all those option shares and may be exercised for any
or all of those shares as fully vested shares. You shall have until the
expiration of the Term in which to exercise those options.

(d)          Medical/Dental Benefits. Your health benefits, including dental
benefits, as administered under the Employment Agreement, shall continue until
July 25, 2008 pursuant to the terms of the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”). NovaDel will reimburse you for your COBRA premiums
between July 25, 2007 and July 25, 2008. In the event you elect to continue
health plan coverage pursuant to COBRA after July 25, 2008, NovaDel Pharma will
reimburse you for your COBRA premiums for the remaining 6 months of coverage or
until you obtain other employment and are eligible for other group health plan
coverage, whichever comes first. COBRA will no longer be available to you after
18 months from the date of termination. Thereafter, you will be responsible for
the payment of any health plan coverage.

(e)          Other Benefits. You shall receive life insurance coverage through
July 25, 2008 in amounts and benefits comparable to those provided to you during
your employment with NovaDel Pharma. In addition, you shall receive long term
disability coverage at 60% of the fees provided hereunder and an additional 20%
of the fees provided hereunder as supplemental disability coverage, through July
25, 2008 and NovaDel Pharma will reimburse you for your premiums. You will not,
however, be eligible to participate in NovaDel Pharma’s 401(k) program.

(f)           Release of Obligations. You acknowledge and agree that all
compensation paid under Section 1(c) covers and releases any and all severance
obligations due and owing to you under the Employment Agreement.

2.            Release. In consideration of NovaDel Pharma’s commitment to the
various arrangements described herein, including but not limited to the
compensation provisions provided in Sections 1(c), you hereby release and
discharge NovaDel Pharma, its parent, divisions, subsidiaries and affiliates and
their current and former directors, officers, shareholders, agents and
employees, and each of their predecessors, successors, and assigns (hereinafter
“the Company”), from any and all claims and causes of action (except for the
benefits specifically set forth in this Agreement) arising out of or related to
any act or omission prior to the date of this Agreement, including claims
related to your employment or the termination of your employment. This release
includes, but is not limited to, any claims for salary, bonuses, severance pay,
vacation pay or any benefits under the Employee Retirement Income Security Act
(except for vested benefits which are not affected by this Agreement); claims
under Title VII of the 1964 Civil Rights Act, as amended, Americans With
Disabilities Act, Family and Medical Leave Act, Age Discrimination in Employment
Act (“ADEA”), New Jersey Law Against Discrimination, New Jersey Conscientious
Employee Protection Act, the New Jersey Family Medical Leave Act, the New Jersey
Wage and Hour Law, the New Jersey Wage Payment laws, the New Jersey
Constitution, and or any other federal, state, or local laws, and claims for
breach of implied or express contract, breach of promise, misrepresentation,
negligence, fraud, estoppel, defamation, infliction of emotional distress,
violation of public policy or wrongful or constructive discharge,

 

2

 

--------------------------------------------------------------------------------



and for attorneys’ fees, that you or you heirs, executors, administrators,
successors, and assigns now have, ever had or may hereafter have, whether known
or unknown, suspected or unsuspected, up to and including the date of this
Agreement. You represent and warrant that you have not filed any complaints,
charges, lawsuits or legal actions with any court or government agency against
the Company. You agree that if any court or agency assumes jurisdiction of any
such complaint, charge, lawsuit, or other legal action filed by you or on your
behalf relating to any claims being released by you in this Agreement, you will
request such court or agency to withdraw from the matter and you hereby agree to
waive any right to relief and to return any relief afforded. You are not waiving
any claims that may arise after you execute the Agreement. This release excludes
any waiver of claims that cannot be waived as a matter of law.

3.            Cooperation with Agencies. Nothing in this Agreement is intended
to prohibit or restrict you from: (i) making any disclosure of information
required by law; (ii) providing information to, or testifying or otherwise
assisting in any investigation or proceeding brought by, any federal regulatory
or law enforcement agency or legislative body, or any self-regulatory
organization; or (iii) filing, testifying, participating in, or otherwise
assisting in a proceeding relating to an alleged violation of any federal,
state, or municipal law relating to fraud or any rule or regulation of the
Securities and Exchange Commission or any self-regulatory organization. You
further agrees that you will not seek or accept personal equitable or monetary
relief in any civil action, suit or legal proceeding that involves any matter
occurring at any time prior to the Effective Date of this Agreement.

4.

Confidentiality.

(a)          You covenant and agree that Section 6 of your Employment Agreement
survives termination of the Employment Agreement and the Term hereof. You
covenant and agree that during and after the Term, you will keep confidential
and not disclose or make accessible to any other person or use for any purpose,
for yourself or others, any Confidential and Proprietary Information (as defined
below) owned by, or received by or on behalf of, the Company or any of its
affiliates. “Confidential and Proprietary Information” includes, but is not
limited to, confidential or proprietary scientific or technical information,
data, formulas and related concepts, business plans (both current and under
development), client lists, promotion and marketing programs, trade secrets, or
any other confidential or proprietary business information relating to
development programs, costs, revenues, marketing, investments, sales activities,
promotions, credit and financial data, manufacturing processes, financing
methods, plans or the business and affairs of the Company or of any affiliate or
client of the Company. You expressly acknowledge the trade secret status of the
Confidential and Proprietary Information and that the Confidential and
Proprietary Information constitutes a protectable business interest of the
Company.

(b)          You further covenant and agree that, in accordance with Section 6
of your Employment Agreement, all inventions, discoveries, improvements and
patentable or copyrightable works (“Inventions”) initiated, conceived or made by
you, either alone or in conjunction with others, during your term of the
Employment Agreement and during the Term hereof shall be the sole property of
the Company to the maximum extent permitted by applicable law and, to the extent
permitted by law, shall be “works made for hire” as that term is defined in the
United States Copyright Act (17 U.S.C.A., Section 101).

(c)          You further covenant and agree that all rights to, interests in or
opportunities regarding patented or patentable inventions having commercial
potential in the fields of

 

3

 

--------------------------------------------------------------------------------



pharmacy, pharmaceutical, biotechnology, healthcare, technology and other fields
of potential interest to the Company or one of its affiliates (the “Third-Party
Inventions”) identified by the Company, any of its affiliates or either of the
foregoing persons’ officers, directors, employees (including you), agents or
consultants shall be and remain the sole and exclusive property of the Company
or such affiliate. You shall have no rights whatsoever to such Third-Party
Inventions and will not pursue for yourself or others any transaction relation
to the Third-Party Inventions.

(d)          You further covenant and agree that unless required by law, you
will not disclose the terms of this Agreement to anyone other than your
immediate family, tax advisor and legal counsel without the written consent of
NovaDel Pharma and that you will immediately instruct your immediate family, tax
advisor and legal counsel not to disclose such information to anyone.

5.

Non-Competition, Non-Solicitation, and Non-Disparagement.

(a)          You covenant and agree that Section 7 of your Employment Agreement
survives termination of the Employment Agreement and the Term hereof to the
following extent. You covenant and agree that during the Term and for a period
of twelve (12) months thereafter, you will not, on behalf of yourself or any
person, firm, partnership, joint venture, corporation or other business entity
(“Person”), directly or indirectly enter into or engage in any business which is
engaged in any business directly competitive with the business of the Company,
either as an individual for your own account, or as a partner, joint venturer,
owner, executive, employee, independent contractor, principal, agent,
consultant, salesperson, officer, director or shareholder of a Person in a
business competitive with the Company within the geographic area of the
Company’s business, which you agree is deemed to be worldwide. For purposes of
this Agreement, the Company shall be deemed to be actively engaged on the date
hereof in the development of novel application drug delivery systems for
presently marketed prescription and over-the-counter drugs and providing
consulting services in connection therewith, and in the future in any other
business in which it actually devotes substantive resources to study, develop or
pursue. Notwithstanding the foregoing, nothing contained herein shall be deemed
to prohibit you from acquiring or holding, directly or indirectly (including
through membership in a partnership, corporation, limited liability company or
other entity in which you recuse yourself from involvement therein), solely for
investment, publicly traded securities of any corporation, some or all of the
activities of which are competitive with the business of the Company so long as
such securities do not, in the aggregate, constitute more than 4.9% of any class
or series of outstanding securities of such corporation.

(b)          You further covenant and agree that during the Term and for twelve
(12) months thereafter, you will not, directly or indirectly, without the prior
written consent of the Company: (i) solicit or induce any employee of the
Company or any of its affiliates to leave the employee of the Company or any
such affiliate; or hire for any purpose any employee of the Company or any
affiliate or any employee who has left the employment of the Company or any
affiliate within one year of the termination of such employee’s employment with
the Company or any such affiliate or at any time in violation of such employee’s
non-competition agreement with the Company or any such affiliate; or (ii)
solicit or accept employment or be retained by any Person who, at any time
during your employment with the Company, was an agent, client or customer of the
Company or any of its affiliates where your position will be related to the
business of the Company of any such affiliate; or (iii) solicit or accept the
business of any agent, client or customer of the Company or any of its
affiliates with respect to products, services or investments similar to those
provided or supplied by the Company or any of its affiliates.

 

4

 

--------------------------------------------------------------------------------



(c)          You further covenant and agree that you will not directly or
indirectly disparage, whether or not true, the name or reputation of the Company
or any of its affiliates, including but not limited to, any officer, director,
employee or shareholder of the Company or any of its affiliates.

6.

Additional Covenants.

(a)          Cooperation. You covenant and agree to cooperate with and make
yourself readily available to NovaDel Pharma or its Counsel, as NovaDel Pharma
may reasonably request, to assist it in any matter, including but not limited
to, providing information, giving truthful testimony in any litigation or
potential litigation over which you may have knowledge, information or
expertise, and signing routine documents for administrative purposes. All
reasonable and documented out-of-pocket expenses incurred by you in connection
therewith shall be reimbursed by the Company.

(b)          Return of Company Property. Except with respect to the computer
provided to you by the Company (Dell Latitude XI ID Number 8RCWG91), you
covenant and agree that to the best of your knowledge, you have previously
returned any and all property of the Company, including but not limited to all
records, files, notes, memoranda, reports, work product and similar items and
any manuals, drawings, sketches, plans, tape recordings, computer programs,
disks cassettes and other physical representations of and information relating
to the Company, whether or not constituting confidential information, and you
will promptly return to the Company any of the same that you discover after the
date hereof.

7.            Public Filings. Any public filings made by the Company that refer
to your termination will characterize it as resignation by you. You will be
entitled to reasonable consultation and review with regard to the Company’s
initial press release disclosing your termination. The Company shall have the
right to make any and all subsequent filings required by law.

8.

Indemnification.

(a)         The Company agrees to indemnify and hold you harmless to the extent
fully permitted by law from and against any losses, claims, damages and
liabilities, joint or several (collectively, the “Damages”), to which you may
become subject in connection with or otherwise relating to or arising from
Services provided hereunder, and will reimburse you for all reasonable fees and
expenses (including the reasonable fees and expenses of counsel) (collectively,
“Expenses”) as incurred in connection with investigating, preparing, pursuing or
defending any reasonably believed to be threatened or pending claim, action,
proceeding or investigation (collectively, the “Proceedings”) arising therefrom,
so long as you are a formal party to such Proceeding, and in enforcing this
Agreement; provided, that the Company will not be liable to you to the extent
that any Damages are found in a final non-appealable judgment by a court of
competent jurisdiction to have resulted solely from your bad faith, gross
negligence or willful misconduct. The Company also agrees that you will not have
any liability (whether direct or indirect, in contract, tort or otherwise) to
the Company or any person asserting claims on behalf of the Company arising out
of or in connection with the performance of Services by you hereunder except to
the extent that any Damages are found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted solely from your bad faith,
gross negligence or willful misconduct.

 

5

 

--------------------------------------------------------------------------------



(b)        You agrees to indemnify and hold harmless the Company and its
affiliates and their respective present and former directors, officers,
employees, agents and controlling persons (each such person, including the
Company, a “Company Indemnified Party”) to the extent fully permitted by law
from and against any Damages, to which such Company Indemnified Party may become
subject in connection with or otherwise relating to or arising from the bad
faith, gross negligence or willful misconduct by you in performance of Services
hereunder, and will reimburse each Company Indemnified Party for all Expenses as
incurred in connection with any Proceedings arising therefrom, so long as the
Company Indemnified Party is a formal party to such Proceeding, and in enforcing
this agreement.

9.            Unemployment Benefits. The Company will not oppose your
application for unemployment benefits upon expiration or termination of this
Agreement.

10.          No Admission of Liability. By entering into this Agreement, the
Company does not admit and specifically denies, any liability or wrongdoing, and
it is expressly understood and agreed that this Agreement is being entered into
solely for the purposes of avoiding and amicably resolving all disputes and
potential claims between you and the Company.

11.          Reemployment or Reinstatement. You acknowledge that any employment
relationship between you and the Company terminated on July 25, 2007. With the
exception of the Services to be provided under this Agreement, you agree that
the Company has no obligation, contractual or otherwise, to rehire, reemploy or
recall you in the future.

12.          Entire Agreement and Severability. You and NovaDel Pharma agree
that this Agreement may not be modified, altered or changed except by a written
agreement signed by the parties hereto. You and NovaDel Pharma acknowledge that
this constitutes the entire agreement on the matters addressed herein and except
as set forth herein, supersedes all prior agreements or understandings between
the parties with respect thereto. If any provision of this Agreement is held to
be invalid, the remaining provisions shall remain in full force and effect.

13.          Remedies. You acknowledge that the Company’s damages at law would
be an inadequate remedy for your breach of any provision of Paragraphs 2, 4 and
5, and agree in the event of such breach that the Company may obtain temporary
and permanent injunctive relief restraining you from such breach, and, to the
extent permissible under the applicable statutes and rules of procedure, a
temporary injunction may be granted immediately upon the commencement of any
such suit. Nothing contained herein shall be construed as prohibiting the
Company from pursuing any other remedies available at law or equity for such
breach or threatened breach of Paragraphs 2, 4 and 5.

14.          Breach of Agreement. In the event that you breach an obligation
under this Agreement, the Company retains the right to seek all available
remedies and specifically retains the right to retain any outstanding payments
due to you under this Agreement and to seek repayment off any payments already
made. Notwithstanding any such relief, all of the other terms of this Agreement,
including, without limitation, your release of claims, shall remain in full
force and effect. The remedies provided for in this provision shall not be
construed to be exclusive and do not bar any other claims for relief.

15.          Arbitration. Any claim or controversy arising out of or related to
this Agreement or the interpretation thereof will be settled by arbitration
conducted in New Jersey in accordance with the rules of the American Arbitration
Association then in effect before a single arbitrator

 

6

 

--------------------------------------------------------------------------------



appointed in accordance with such rules. Judgment upon any award rendered
therein may be entered and enforcement obtained thereon in any court having
jurisdiction. You and the Company agree that the prevailing party in such a
matter shall be entitled to reimbursement of all reasonable and documented
attorney fees and out-of-pocket expenses incurred in such matter by the other
party.

16.          Choice of Law and Jurisdiction. The governing law of this Agreement
shall be the substantive and procedural law of the State of New Jersey, without
regard to conflict of law principles. You hereby submit to the jurisdiction of
all state courts of the State of New Jersey and all federal courts located in
the State of New Jersey for the purposes of the enforcement of this Agreement.

17.          Acknowledgment. You acknowledge that you have carefully read this
Agreement and understand all of its terms including the full and final release
of claims set forth above. You further acknowledge that you had adequate time to
consider the terms of this Agreement and knowingly and voluntarily entered into
it; that you have not relied upon any representation or statement, written or
oral, not set forth in this Agreement; that the only consideration for signing
this Agreement is as set forth herein; that the consideration received for
executing this Agreement is greater than that to which you may otherwise be
entitled; and that you have been advised in writing to consult with an attorney
prior to executing the Agreement. You also acknowledge that you have been
afforded at least twenty-one (21) calendar days from the receipt of this
Agreement to consider the release provision contained herein and that you have
seven days after signing this Agreement to revoke it in writing. Revocation must
be made by sending a written notice of revocation to Michael Spicer, Chief
Financial Officer, c/o NovaDel Pharma Inc. 25 Minneakoning Road, Flemington, New
Jersey 08822. Accordingly, no payments required under this Agreement shall be
made until the expiration of seven (7) calendar days following your execution of
this Agreement.

Please indicate your acceptance of the terms of this Agreement by signing your
name in the space provided below.

NOVADEL PHARMA INC.

 

By:

/s/ Steven B. Ratoff

Name:

Steven B. Ratoff

Title:

Chairman, Interim President and Chief Financial Officer

 

 

 

ACCEPTED AND AGREED

 

/s/ Jan H. Egberts

Jan H. Egberts, M.D.

Dated: September 13, 2007

 

 

 

 

7

 

--------------------------------------------------------------------------------



EXHIBIT A

 

SERVICES

 

 

1.

As requested, provide transition assistance to the transition/new NovaDel Pharma
chief executive officer which may include review of product candidate
development plans, strategic relationships, regulatory strategies, financial
forecasting and other relevant planning matters.

 

 

2.

As requested, provide operational assistance in the areas of financial planning,
product candidate development, business strategy, regulatory strategy and
strategic relationship strategy.

 

 

3.

As requested, provide additional operational and strategic assistance.

 

 

4.

At all times Dr. Egberts shall report to the transition/new NovaDel Pharma chief
executive officer.

 

 

 